 


113 HRES 361 EH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and relating to consideration of the Senate amendment to the bill (H.R. 2642) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes.
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 361
In the House of Representatives, U. S.,

September 28, 2013

RESOLUTION
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and relating to consideration of the Senate amendment to the bill (H.R. 2642) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes.


That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of September 30, 2013, relating to any of the following: (1) A measure making continuing appropriations for the fiscal year ending September 30, 2014. (2) A measure relating to the public debt limit.
2.Upon adoption of this resolution, the House hereby: (1) takes from the Speaker's table the bill (H.R. 2642) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes, with the Senate amendment thereto; and (2) concurs in the Senate amendment with an amendment substituting for the matter proposed to be inserted by the Senate amendment the text of H.R. 2642, as passed by the House, modified by the insertion of a new title IV consisting of the text of H.R. 3102, as passed by the House, with designations, short titles, and cross-references conformed accordingly.

Karen L. Haas,Clerk.
